UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


CHARLES RICHMOND,                     
                Plaintiff-Appellee,
                v.
NOBEL INSURANCE COMPANY, A
Texas Corporation,
               Defendant-Appellant,              No. 01-1507
               and
WESTERN AMERICAN SPECIALIZED
TRANSPORTATION SERVICES,
INCORPORATED,
                         Defendant.
                                      
          Appeal from the United States District Court
        for the Eastern District of Virginia, at Richmond.
                James R. Spencer, District Judge.
                         (CA-00-675-3)

                     Argued: November 1, 2001

                     Decided: December 10, 2001

      Before WILKINSON, Chief Judge, and WILKINS and
                   KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Robert Barnes Delano, Jr., SANDS, ANDERSON,
MARKS & MILLER, Richmond, Virginia, for Appellant. Jason
2              RICHMOND v. NOBEL INSURANCE COMPANY
Wade Konvicka, ALLEN, ALLEN, ALLEN & ALLEN, Richmond,
Virginia, for Appellee. ON BRIEF: Brian N. Casey, TAYLOR &
WALKER, P.C., Norfolk, Virginia, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Nobel Insurance Company (Nobel) appeals a district court order
granting summary judgment to Charles Richmond in Richmond’s
action seeking a declaratory judgment that Nobel was required to pay
post-judgment interest on a judgment against one of its insureds.
Finding no error, we affirm.

                                   I.

   Richmond suffered severe injuries when a tractor-trailer operated
by an employee of Western American Specialized Transportation Ser-
vices, Incorporated (Western) collided with an automobile in which
Richmond was riding. After filing suit against Western, Richmond
was awarded $2.5 million in damages, with interest accruing at a rate
of nine percent per year until satisfaction of the judgment.

   When the accident occurred, Western had an insurance policy with
Nobel that provided one million dollars of liability coverage for such
an accident. One provision in the policy stated that Nobel had "the
right and duty to defend [Western] against a ‘suit’ asking for [bodily
injury or property] damages" and the right to "investigate and settle
any claim or ‘suit’" as it deemed appropriate. J.A. 37. Another provi-
sion stated that in addition to the policy limits, Nobel was required to
pay post-judgment interest on any judgment resulting from any suit
it defended, except that its duty ended when it "paid, offered to pay
               RICHMOND v. NOBEL INSURANCE COMPANY                    3
or deposited in court" the portion of the judgment within its policy
limits. Id. at 38.

   Nobel informed Western by letter that it would pay the one million
dollars unless Western indicated that it intended to appeal the verdict.
When Western subsequently stated its desire to appeal, Nobel made
no payment. The Supreme Court of Virginia later refused the petition
for appeal, and Nobel paid its policy limits to Richmond.

   Richmond believed he was entitled not only to the policy limits,
but also to the post-judgment interest that had accrued, which
amounted to an additional $123,288. Richmond subsequently brought
suit against Western and Nobel, seeking a declaratory judgment that
he was so entitled. In granting summary judgment to Richmond, the
district court concluded that Nobel’s letter to Western was not an
"offer[] to pay" within the meaning of the Nobel policy and therefore
that it did not relieve Nobel of its duty to pay post-judgment interest.
The court reasoned that the policy made the termination of Nobel’s
duty to pay interest dependent on the communication of an offer to
Richmond rather than Western.

                                  II.

   Nobel contends that the district court erred in granting summary
judgment against it, arguing that its letter to Western was sufficient
to end its duty to pay post-judgment interest. Having had the benefit
of oral argument and the parties’ briefs, we conclude that the district
court correctly decided the issue before it. Accordingly, we affirm on
the reasoning of the district court.

                                                           AFFIRMED